United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE ARMY, TRAINING &
DOCTRINE COMMAND,
Kandahar Province, Afghanistan, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1409
Issued: March 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 28, 2013 appellant filed a timely appeal from a February 28, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an employmentrelated injury on July 14, 2012.
On appeal, appellant asserts that employment factors caused a stroke, back injury and
pseudobulbar affect.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 9, 2012 appellant, then a 58-year-old social scientist, filed a traumatic injury
claim, alleging that on July 14, 2012 he sustained mono peripheral neuropathy of the lower left
leg and foot. He indicated that, while in full combat gear, carrying a heavy pack and after sitting
for 45 minutes on a dirt road at a remote location, when he stood his left foot was numb and he
could not walk normally which caused him to fall several times. A witness, Asif Mohammadi,
an Army interpreter, indicated that on July 14, 2012 he was sitting with appellant, translating,
and when appellant rose, he fell down and had trouble walking the rest of the day.
In a July 20, 2012 report, Dr. Jason Bennett, an Army staff internist at Forward Operating
Base Pasab (FOB Pasab), described a history that appellant lost motor control in his left foot six
days earlier and had fallen several times. Appellant was seen by a medic and a brigade surgeon
who recommended that he see a physician at the forward base. Dr. Bennett reported that the foot
paresthesias had improved but there had been no motor function improvement. The head, neck,
eyes, lungs and cardiovascular system were normal. Musculoskeletal examination demonstrated
no left foot erythema, abnormal warmth or tenderness on palpation. Neurological examination
revealed decreased response to tactile stimulation of the left leg and foot. Motor examination
showed dysfunction of the left foot demonstrated by difficulty walking on toes and decreased
strength. Peripheral nerve examination revealed decreased sensation over L5-S1 on the left.
Dr. Bennett diagnosed peripheral neuropathy, likely secondary to peripheral compression. He
indicated that appellant denied back injury, had no radicular symptoms originating in the back
and no back pain or red flags that would require emergency evacuation. Dr. Bennett
recommended waiting two weeks to determine if appellant further improved and, if not, evaluate
for further studies. On July 30, 2012 Jess Feldtmann, a physical therapist, reported appellant’s
history and indicated that weakness was his primary complaint and that he reported several
episodes of shooting pain from the buttock to the foot. On August 12, 2012 he noted no
improvement and stated that, after discussion with Dr. Bennett, appellant would be evacuated for
a neurology consult.
By letter dated August 22, 2012, OWCP informed appellant of the type of evidence
needed to support his claim. Appellant submitted an August 11, 2012 report in which
Dr. Josh L. Duckworth, a Navy neurologist, reported a history that appellant sustained acute left
lower extremity compression neuropathy on July 14, 2012. Dr. Duckworth indicated that
appellant’s sensory loss had improved slightly but that he had no appreciable recovery of motor
function. He further indicated that appellant reported an event when he woke from sleep with
pain throughout his entire left leg. Examination of the left lower extremity demonstrated
decreased sensation. Dr. Duckworth diagnosed idiopathic peripheral neuropathy, noting that
appellant had left leg and foot sensory loss and weakness without clinical symptoms to suggest
localization to the L5 or S1 nerve root or sciatic injury. He opined that this was possibly a
compression mechanism with mild thrombotic thrombocytopenic purpura of the popliteal fossa
that resulted in both peroneal and tibial nerve injury. Further he indicated that peroneal
weakness and sensory deficit would suggest greater nerve root involvement. Dr. Duckworth
ordered electrodiagnostic and lumbar magnetic resonance imaging (MRI) scan studies.
In a September 5, 2012 report, Dr. V. Nanda Kumar, a Board-certified physiatrist,
reported the history of injury as described by appellant and his complaints of occasional back,
buttock and thigh discomfort on the left. Lumbar spine range of motion was reduced. Range of
2

motion of the hips, knees and ankles was normal. Dr. Kumar noted definite weakness in the
dorsiflex of the left foot and sensory loss in the medial aspect of the left and foot. He reported
that lower extremity electrodiagnostic studies showed L5 radiculopathy.2
Dr. Kumar
recommended a lumbar spine MRI scan study. A September 11, 2012 lumbar MRI scan
revealed varying degrees of disc desiccation throughout the thoracolumbar spine; disc space
narrowing at L5-S1; disc bulges at L3-4 and L4-5 which effaced/abutted the anterior aspect of
the thecal sac; mild facet arthrosis at L3-4 through L5-S1; and no focal disc protrusion,
extrusion, central canal stenosis or neural foraminal encroachment.
In an undated report, Dr. Megan Childs, a Board-certified internist and Army physician,
advised that appellant had limited range of motion when walking and was unable to meet the
physical requirements needed for deployment.
By decision dated September 26, 2012, OWCP found the evidence insufficient to
establish that the events occurred as described and denied the claim on the grounds that appellant
had not established fact of injury.
On December 27, 2012 appellant requested reconsideration. In statements dated
December 27, 2012 and January 13, 2013, he described the events of July 14, 2012 and indicated
that, because he was in a highly combative war zone, he could not immediately be transported to
medical facilities and had to wait one week for an armored convoy to transport him to FOB
Pasab where he was examined by Army doctors. Appellant stated that he was then evacuated to
an Army hospital at Fort Leavenworth, Kansas, but, because he was a civilian, he was referred
for civilian medical care and was permanently released by the employing establishment on
October 28, 2012 because his left foot prevented him from returning to the Afghanistan combat
zone. He also indicated that he had a stroke on July 14, 2012 caused by dehydration with a
permanent brain injury that caused paralysis of his left leg and foot and further suffered from
post-traumatic stress disorder due to his work in combat.
On October 3, 2012 Colonel Mark T. Stevens noted being appellant’s direct supervisor in
Afghanistan. Until July 14, 2012 appellant conducted his normal duties of accompanying
soldiers on patrols and had no limiting medical conditions. Mr. Stevens indicated that on
July 14, 2012 appellant was assigned to Hutal, a base 20 miles from FOB Pasab, which had only
a medic and no physicians or nurses. Army personnel were required to travel in armored vehicle
convoys and appellant had to wait several days for transport to FOB Pasab for medical treatment.
Mr. Stevens observed that appellant walked with a limp and could not flex his left foot. On
August 10, 2012 appellant was transported by helicopter to Kandahar Airfield where he was
examined and was then transported to the United States, arriving August 15, 2012.
On October 8, 2012 Priscilla A. Tacujan, Ph.D., reported that she was appellant’s
coworker in Afghanistan. She noted accompanying him to the base at Hutal in July 2012 but
was not on patrol with him on July 14, 2012. Dr. Tacujan saw appellant when he returned from
patrol and noted that he walked with a limp with restricted left foot movement.
In an October 19, 2012 attending physician’s report, Dr. Childs noted a history of injury
of sudden onset lower back pain and lower leg numbness and weakness. She diagnosed L5
2

A copy of the electrodiagnostic study report is not found in the case record before the Board.

3

radiculopathy based on electrodiagnostic studies, L3-4 and L4-5 disc bulges on MRI scan study,
and gait abnormality and checked a form box “yes” that appellant’s condition was work related,
stating that there was no radiographic evidence of abnormality or neurologic symptoms prior to
injury. Dr. Childs indicated that appellant was totally disabled from July 14 to October 14, 2012
and could return to office work as tolerated by pain, as of September 17, 2012.
In an October 19, 2012 treatment note, Dr. Sreenadha R. Davuluri, a Board-certified
internist and neurologist, noted a history of a work injury in Afghanistan that caused limited left
foot motion. Physical examination demonstrated diminished ankle jerks. Dr. Davuluri
diagnosed lumbar radiculopathy, left leg numbness and weakness and recommended MRI scan
and magnetic resonance angiogram (MRA) studies of the brain. In a November 12, 2012 report,
he noted appellant’s report of mid to low back pain and that his left foot drop was better.
Dr. Davuluri indicated that the MRI scan study showed micro ischemic changes and that an
MRA study was normal.3 He diagnosed cerebrovascular disease.
In a January 15, 2013 report, Dr. Paul M. Joslin, a Board-certified internist, noted a
history of onset of left leg weakness and paresis on July 14, 2012. His November 16, 2012
examination showed subtle left leg weakness and foot drop which had resolved by his
January 15, 2013 examination. Dr. Joslin reviewed the diagnostic studies including the lumbar
spine MRI scan and noted that serologic tests, done to rule out infectious disease, were normal.
He described the findings in Dr. Davuluri’s November 12, 2012 report. Dr. Joslin diagnosed left
lower extremity paresis and numbness, lumbar radiculopathy and cerebrovascular disease. He
opined that the lumbar radiculopathy was caused by a disc bulge related to carrying a 100-pound
pack at work and that an ischemic cerebrovascular accident was due to dehydration,
hypovolemia and heat, which were work related.
In a January 16, 2013 report, Dr. Joslin noted first seeing appellant on November 16,
2012 and again on January 15, 2013. Appellant described being on patrol in Afghanistan on
July 14, 2012 and wearing an 80- to 100-pound pack in 120-degree heat. He sat down for about
45 minutes to have a discussion with a local and, upon standing, had marked weakness and
numbness in the left leg and was only able to walk with a significant limp and was unsteady.
Serial evaluations by field medics and at a local hospital led to appellant’s transfer stateside and
ultimately for a nonmilitary medical evaluation. Dr. Joslin advised that his November 16, 2012
examination showed subtle left lower extremity weakness and foot drop that improved by
January 15, 2013, at which time he had no weakness, numbness or foot drop and a normal gait.
He indicated that his medical opinion and explanation as to how the reported work incident
caused or aggravated the medical conditions would include two possibilities, both related to
appellant’s work in Afghanistan. Dr. Joslin advised that first, appellant’s left lower extremity
weakness, numbness and foot drop were due to lumbar radiculopathy which would presumably
be caused by disc bulging related to carrying an 80- to 100-pound pack. He opined that this
would be a less likely explanation, in light of the absence of focal disc protrusion, spinal stenosis
or foraminal encroachment on the MRI scan study and that the most likely explanation was that
appellant’s left lower extremity paresis, sensory deficit and foot drop were caused by an
ischemic cerebrovascular accident in the right middle cerebral artery distribution, due to
dehydration and hypovolemia in combination with extreme heat while on patrol in Afghanistan.

3

Copies of the MRI scan and MRA study reports are not found in the case record before the Board

4

Dr. Joslin concluded that appellant was fortunate to have recovered completely as of his
examination on January 15, 2013.
In a merit decision dated February 28, 2013, OWCP found that the record established that
it was extremely hot in Hutal, Afghanistan on July 14, 2012, the date of injury, but denied the
claim on the grounds that the medical evidence was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9

4

Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

Supra note 4.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

ANALYSIS
The Board finds that this case is not in posture for decision. The issue in this case is
whether appellant met his burden of proof to establish an employment injury on July 14, 2012.
It is accepted that on July 14, 2012 it was hot in Hutal, Afghanistan, that appellant was
laden with body armor and a pack and that, after sitting for about 45 minutes, when he stood he
had left lower extremity paresthesias and immobility of his left foot. It is also accepted that he
could not receive medical care from a physician for a number of days due to his remote location
that required waiting for a military convoy to transport him to a FOB for medical treatment and
then further time passed until he was transferred stateside for further medical treatment.
Initial medical reports provided by appellant did not clearly address how incidents of
July 14, 2012 caused a particular diagnosed condition. In the July 20, 2012 report, Dr. Bennett
diagnosed peripheral neuropathy, likely secondary to peripheral compression, but did not explain
how the July 14, 2012 incident caused the diagnosis. Dr. Duckworth, on August 11, 2012,
described the history of injury and opined that appellant’s condition was possibly a compression
mechanism but did not specifically address how the July 14, 2012 incident caused any condition.
Dr. Childs’ October 19, 2012 attending physician’s report gave some support for causal
relationship, indicating that there was no radiographic evidence of abnormality or neurologic
symptoms prior to injury; however, his report did not contain sufficient medical rationale to meet
appellant’s burden of proof.
In reports dated January 15 and 16, 2013, Dr. Joslin described appellant’s report of the
July 14, 2012 injury while working in Afghanistan. He described his physical examination
findings on November 16, 2012 and January 15, 2013, noting that by the latter date appellant had
recovered completely. Dr. Joslin provided some reasoning, explaining that there were two
possible scenarios, both work related, for appellant’s left lower extremity numbness, weakness
and foot drop: that they were caused by lumbar radiculopathy from carrying a heavy pack while
in Afghanistan or, more likely, that appellant suffered an ischemic cerebrovascular accident due
to dehydration and hypovolemia on July 14, 2012.
The Board finds that, while Dr. Joslin’s opinion lacks detailed medical rationale
sufficient to discharge appellant’s burden of proof that the events in Afghanistan on July 14,
2012 caused or aggravated appellant’s back and left lower extremity condition, it is of sufficient
probative value to require OWCP to further develop the medical evidence.10 The Board is
mindful of the difficulty appellant encountered to obtain medical treatment while being stationed
in a remote location requiring military convoys for transport. There were gaps in medical
treatment due to the unusual circumstances of where appellant suffered the incident. It was
several days before he could seek treatment at a FOB and approximately a month before he was
transferred to the United States for further medical treatment. The Board finds that Dr. Joslin’s
January 16, 2013 report is of sufficient probative value to require further development. The
Board also notes that his opinion is uncontroverted.
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden to establish entitlement to compensation, OWCP shares
10

Shirley A. Temple, 48 ECAB 404 (1997).

6

responsibility in the development of the evidence.11 The case shall therefore be remanded to
OWCP. On remand, it shall refer appellant, an updated statement of accepted facts and the
medical evidence of record to an appropriate Board-certified specialist for an examination,
diagnosis and a rationalized opinion as to whether he established that employment factors caused
or aggravated his back or left lower extremity condition.
After this and such further
development deemed necessary, OWCP shall issue an appropriate decision.
As to appellant’s argument on appeal regarding pseudobulbar affect, there is no medical
evidence of record that indicates that he has been diagnosed with this condition.
CONCLUSION
The Board finds this case is not in posture for decision as to whether appellant sustained
an employment-related injury on July 14, 2012.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: March 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

See Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).

7

